Citation Nr: 1718796	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  03-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for the residuals of malaria.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from August 2002 and July 2004 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2012, these claims were remanded for additional development.  Unfortunately, the requested development was not completed.  Therefore, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  

REMAND

The Board's July 2012 remand ordered VA examinations (for a report on the current severity of his PTSD; for medical opinions regarding a relationship between his service and his skin condition, his bronchitis, his sinuses, his low back, and his ear; and, for an opinion on whether he has any residuals of malaria that are also related to service).  Unfortunately, the Veteran was incarcerated and medical examinations were not able to be conducted prior to the issuance of the January 2016 supplemental statement of the case (SSOC).  However, since January 2016, it appears that arrangements for other VA examinations have been able to be made, as the record contains VA examinations pertaining to other claims (for example, an in-person examination was conducted in February 2017).  On remand, an additional attempt must be made to conduct the medical examinations ordered in the July 2012 remand.  

It appears that he is still incarcerated.  The Veteran had requested a personal hearing before a member of the Board.  The July 2012 remand directed for the AOJ to determine whether appropriate arrangements could be made for a hearing.  It does not appear this has happened.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, additional medical evidence was received since January 2016.  This evidence, and any additional evidence gathered as a result of this remand must be readjudicated in a SSOC before the issues are returned to the Board.  38 C.F.R. § 19.31; Shipley v. Shinseki, 21 Vet. App. 458, 461 (2011); Juarez v. Peake, 21 Vet. App. 537, 543 (2008).

Accordingly, the case is REMANDED for the following action:

1.   Ascertain whether the Veteran has been released from incarceration, and determine whether he is still wishing to have a personal hearing before a member of the Board regarding these claims.  Advise him appropriately of the waiting time involved in such a request.

2.  Ask the Veteran to identify all treatment he has received for his PTSD, and make arrangements to obtain all records not already associated with the claims file.

3.  Make an attempt to schedule the Veteran for an appropriate examination for a report on whether it is as likely as not (50 percent or greater probability) that any low back disability is related to his service.  

The examiner is asked to comment on a direct relationship to service, and also to provide an opinion on whether any of his service connected disabilities aggravated his low back.  He is service connected for coronary artery disease, PTSD, diabetes, peripheral neuropathy of the bilateral lower extremities, and hearing loss.  All opinions are to be supported with explanatory rationale.

4.  Make an attempt to schedule the Veteran for an appropriate examination for a report on whether it is as likely as not (50 percent or greater probability) that he had malaria at all, as well as whether it is as likely as not that he had it as a result of service, as well as whether it is as likely as not that he has any current residuals of malaria.  That examiner is asked to conduct all necessary diagnostic tests and to elicit from the Veteran a full history regarding his symptoms in and since service.  All opinions are to be supported with explanatory rationale.

5.  Make an attempt to schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any skin disability is related to service, including as due to herbicide exposure.  To that end, the examiner is asked to review the relevant literature regarding skin and herbicide exposure prior to so opining.  All opinions are to be supported with explanatory rationale.

6.  Make an attempt to schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that chronic bronchitis, a sinus disability (to include as secondary to chronic bronchitis disability), and/or otitis media (to include as secondary to chronic bronchitis disability) are related to service.  The examiner is asked to consider:  the Veteran's complaints in service regarding breathing difficulty (See December 1966 and September 1967 STRs and September 1968 private record); the Veteran's pre-existing hay fever as noted on entrance and in the September 1967 STR; the Veteran's more than four decade history of smoking and diagnosis of COPD; the Veteran's broken nose while incarcerated (See July 7, 1992 Michigan Department of Corrections health record); and, the May 2003 Michigan Department of Corrections record which reflects that the Veteran reported chronic otitis media for four years.

The examiner is also asked to consider whether any of these diagnoses are a result of malaria.  

An opinion should be issued for each of these three disabilities.  If another physician would be better suited to provide the opinion, so notify the scheduling authority.

All opinions are to be supported with explanatory rationale.

7.  Make an attempt to schedule an appropriate examination for a report on the current severity of PTSD.  The examiner is asked to review the evidence, and to provide a report the severity of his symptoms throughout the appeal period.  The examiner is asked whether he has had total social and occupational impairment at any time?  Has his social and occupational impairment been less than total but still productive of deficiencies in most areas (including school, work, family, thinking, mood, and/or judgment)?  All opinions are to be supported with explanatory rationale.

8.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  

If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  

If unable to schedule examinations, ensure attempts to scheduled are documented in the record

9.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




